EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

1. (Currently amended) A method for recalling for a search, comprising: 
acquiring a search term inputted by a user; 
calculating a semantic vector of the search term using a pre-trained neural network model; and 
recalling, according to a pre-established index, target documents related to the semantic vector of the search term from candidate documents, the index being established based on the semantic vectors of the candidate documents, and the semantic vectors of the 
extracting, from a user log accumulated by a search engine, items displayed to users for each of a plurality of [[the]] search terms, using the items clicked by the users as a training positive sample, and using the items not clicked by the users as a training negative sample; 
extracting, randomly from the user log, a preset number of random items as a random negative sample, wherein the random items are not clicked for any of the search terms; 
acquiring a related negative sample from the user log based on a related search term of the each of the plurality of the search terms, wherein the related negative sample is an item displayed to the users for the related search item and not clicked by the users; and 
training the neural network model using the training positive sample, the training negative sample, the random negative sample, and the related negative sample.

6.  (Currently amended) An apparatus for recalling for a search, comprising: 
at least one processor; and 
a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising: 
acquiring a search term inputted by a user; calculating a semantic vector of the search term using a pre-trained neural network model; and 
recalling, according to a pre-established index, target documents related to the semantic vector of the search term from candidate documents, the index being established based on the semantic vectors of the candidate documents, and the semantic vectors of the 
extracting, from a user log accumulated by a search engine, items displayed to users for each of a plurality of [[the]] search terms, using the items clicked by the users as a training positive sample, and using the items not clicked by the users as a training negative sample; 
extracting, randomly from the user log, a preset number of random items as a random negative sample, wherein the random items are not clicked for any of the search terms; 
acquiring a related negative sample from the user log based on a related search term of the each of the plurality of the search terms, wherein the related negative sample is an item displayed to the users for the related search item and not clicked by the users; and 
training the neural network model using the training positive sample, the training negative sample, the random negative sample, and the related negative sample.

11. (Currently amended) A non-transitory computer-readable storage medium storing a computer program, the computer program when executed by one or more processors, causes the one or more processors to perform operations, the operations comprising: 
acquiring a search term inputted by a user; 
calculating a semantic vector of the search term using a pre-trained neural network model; and 
recalling, according to a pre-established index, target documents related to the semantic vector of the search term from candidate documents, the index being established based on the semantic vectors of the candidate documents, and the semantic vectors of the 
extracting, from a user log accumulated by a search engine, items displayed to users for each of a plurality of [[the]] search terms, using the items clicked by the users as a training positive sample, and using the items not clicked by the users as a training negative sample; 
extracting, randomly from the user log, a preset number of random items as a random negative sample, wherein the random items are not clicked for any of the search terms; 
acquiring a related negative sample from the user log based on a related search term of the each of the plurality of the search terms, wherein the related negative sample is an item displayed to the users for the related search item and not clicked by the users; and 
training the neural network model using the training positive sample, the training negative sample, the random negative sample, and the related negative sample.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Although the prior art teaches training based on positive and negative training samples (Lacoste and Gao), the prior art does not teach or make obvious the combination of claimed elements including: semantic vectors of the candidate documents being calculated using the pre-trained neural network model, wherein the neural network model is trained by: extracting, from a user log accumulated by a search engine, items displayed to users for each of a plurality of search terms, using the items clicked by the users as a training positive sample, and using the items not clicked by the users as a training negative sample;  extracting, randomly from the user log, a preset number of random items as a random negative sample, wherein the random items are not clicked for any of the search terms; acquiring a related negative sample from the user log based on a related search term of the each of the plurality of the search terms, wherein the related negative sample is an item displayed to the users for the related search item and not clicked by the users; and training the neural network model using the training positive sample, the training negative sample, the random negative sample, and the related negative sample .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599.  The examiner can normally be reached on 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALICIA M WILLOUGHBY/Primary Examiner, Art Unit 2167                                                                                                                                                                                           July 17, 2021